Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims in the reply filed on 11/04/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites that “the coating composition is devoid of dispersants and surfactants”. However, ethopropoxylated polyarylphenol, ethoxylated tristyrylohenol, and modified fatty alcohol polyglycol ethers are all known surfactants. Thus, the examiner interprets the claim as the composition does not contain any other surfactant(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/130158 to Zhou et al., further in view of US20070272382 to Becker et al.
Regarding claim 1, Zhou et al. disclose a coating composition comprising: an inorganic pigment (aggregated nano-sized inorganic pigment particles), a latex (polymeric binder), an ink absorber (water-soluble metallic salts, which is the same material as the cationic fixing agent of the instant application), and an additive.
The inorganic pigment is in an amount of about 10 to 95 wt% ([00018] and [00072]).
The pre-treatment composition comprises a polymeric binder. The polymeric binder can be present, in the pre-treatment composition, in an amount representing 
The polymeric binder can be present, in the pre-treatment composition, in an amount representing from about 2 to about 25 dry parts based on 100 parts of aggregated nano-sized inorganic pigment particles([00044]).
The ink absorber includes water-soluble metallic salts and the ink absorber can be present, in the pre-treatment composition, in an amount representing from about 0.05 to about 5 dry parts based on 100 parts of aggregated nano-sized inorganic pigment particles([00038] and [00040]).
The additive such as a non-ionic surfactant additional non-ionic, cationic, and/or anionic surfactants can be present, ranging from 0.01 wt% to 10 wt% ([00072]).
But Zhou et al is silent about the modified fatty alcohol polyglycol ethers.

The preferred surfactants are fatty alcohols modified with ethylene oxide/propylene oxide, and modified fatty alcohol polyglycol ethers, such as, for example, Hydropalat.RTM. 120 XP (obtainable from Cognis/Henkel)([0026]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine modified fatty alcohol polyglycol ethers into the teaching of Zhao’s composition, motivated by the fact that Becker et al. disclose a preparation containing the above surfactant renders the paper having good printability( [0001]).
Regarding claim 4, Zhao et al. disclose that the coating composition comprises polyvinyl alcohol ([00044] and [00046]).
Regarding claim 5, Zhao et al. disclose that examples of nano-sized inorganic pigment particles also include, but are not limited to, titanium dioxide, hydrated alumina, calcium carbonate, barium sulfate, silica, high brightness alumina silicates, boehmite, pseudo-boehmite, zinc oxide, kaolin clays, and/or their combination. The inorganic pigment can include clay or a clay mixture. The inorganic pigment filler can include a calcium carbonate or a calcium carbonate mixture. The calcium carbonate may be one or more of ground calcium carbonate (GCC), precipitated calcium carbonate (PCC), modified GCC, and modified PCC([0021]).
Regarding claim 6, Zhao et al. disclose that the ink absorber is a water soluble salt. Multi-valent charged salts include cations, such as Group I metals, Group II metals, Group III metals, or transition metals, such as sodium, calcium, copper, nickel, 
Regarding claim 7, Zhao et al. disclose that suitable polymeric binder include, but are not limited to, water soluble polymers such as polyvinyl alcohol, starch derivatives, gelatin, cellulose derivatives, acrylamide polymers, and water dispersible polymers such as acrylic polymers or copolymers, vinyl acetate latex, polyesters, vinylidene chloride latex, styrene-butadiene or acrylonitrile-butadiene copolymers([00046]).
Regarding claim 8, Zhao et al. disclose that does not teach or require its coating composition must include two surfactants (the stabilizer) or dispersant and thus, is considered as meeting the claimed limitations. 
Regarding claim 9, Zhou et al. do not teach or require its coating composition must include a wax, and thus, is considered as meeting the claimed limitations. 
Regarding claim 10, Zhou et al. disclose a coating composition comprising: an inorganic pigment (aggregated nano-sized inorganic pigment particles), a latex (polymeric binder), an ink absorber (water-soluble metallic salts, which is the same material as the cationic fixing agent of the instant application), and an additive.
The inorganic pigment is in an amount of about 10 to 95 wt% ([00018] and [00072]).
The pre-treatment composition comprises a polymeric binder. The polymeric binder can be present, in the pre-treatment composition, in an amount representing from about 2 to about 25 dry parts based on 100 parts of aggregated nano-sized inorganic pigment particles. The polymeric binder can be either water a soluble, a 
The polymeric binder can be present, in the pre-treatment composition, in an amount representing from about 2 to about 25 dry parts based on 100 parts of aggregated nano-sized inorganic pigment particles([00044]).
The ink absorber includes water-soluble metallic salts and the ink absorber can be present, in the pre-treatment composition, in an amount representing from about 0.05 to about 5 dry parts based on 100 parts of aggregated nano-sized inorganic pigment particles([00038] and [00040]).
The additive such as a non-ionic surfactant additional non-ionic, cationic, and/or anionic surfactants can be present, ranging from 0.01 wt% to 10 wt% ([00072]). 
The compositions are prepared in a liquid carrier that is used to disperse or solubilize coating composition components. The liquid carrier can include one or more of water ([00051]).
But Zhou et al is silent about the modified fatty alcohol polyglycol ethers.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine modified fatty alcohol polyglycol ethers into the teaching of Zhao’s composition, motivated by the fact that Becker et al. disclose a preparation containing the above surfactant renders the paper having good printability ( [0001]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 - 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 16 of copending Application No. 16768516 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both application disclose a coating composition comprising an inorganic pigment, a latex, a cationic fixing agent, and fatty alcohol polyglycol ethers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731